Case: 22-40058     Document: 00516542653         Page: 1     Date Filed: 11/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 11, 2022
                                  No. 22-40058
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Santos Orellana-Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:20-CR-41-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Santos Orellana-Hernandez pled guilty to two counts of use of
   interstate commerce facilities in the commission of murder-for-hire, one
   count of tampering with a witness by intimidation and threats and aiding and
   abetting, and one count of conspiracy to commit witness tampering. He was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40058      Document: 00516542653          Page: 2    Date Filed: 11/11/2022




                                    No. 22-40058


   sentenced to 100 months of imprisonment and a three-year term of
   supervised release on each count, to run concurrently. On appeal, Orellana-
   Hernandez challenges the district court’s compliance with Federal Rule of
   Criminal Procedure 11(b)(1)(O), which requires the court to advise the
   defendant of the immigration consequences of a guilty plea resulting in a
   conviction.
          This court reviews allegations of Rule 11 error raised for the first time
   on appeal for plain error. See United States v. Vonn, 535 U.S. 55, 59 (2002).
   To establish plain error, Orellana-Hernandez must demonstrate: (1) an error
   (2) that is clear or obvious and (3) that affected his substantial rights. See
   Puckett v. United States, 556 U.S. 129, 135 (2009). If he does so, this court
   has the discretion to correct the error if it “seriously affects the fairness,
   integrity, or public reputation of judicial proceedings.”         Id. (internal
   quotation marks, brackets, and citation omitted). “[A] defendant who seeks
   reversal of his conviction after a guilty plea, on the ground that the district
   court committed plain error under Rule 11, must show a reasonable
   probability that, but for the error, he would not have entered the plea.”
   United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004). In conducting its
   review, this court may consult the entire record. Id.; Vonn, 535 U.S. at 59.
          The district court violated Rule 11 by failing to inform Orellana-
   Hernandez during the guilty plea colloquy that he could be denied citizenship
   or future admission into the United States. However, nothing in the record
   suggests that Orellana-Hernandez would not have pled guilty if the court had
   provided the specific admonishment in Rule 11(b)(1)(O). See Dominguez
   Benitez, 542 U.S. at 83. To the contrary, the presentence report included
   several warnings of Orellana-Hernandez’s probable deportation, and
   Orellana-Hernandez does not explain his failure to move to withdraw his plea
   at sentencing after learning of the presentence report’s statement that he
   would likely be deported. See United States v. Alvarado-Casas, 715 F.3d 945,



                                          2
Case: 22-40058      Document: 00516542653         Page: 3   Date Filed: 11/11/2022




                                   No. 22-40058


   954–55 (5th Cir. 2013). Accordingly, Orellana-Hernandez fails to prove that
   he would have pled differently absent the district court’s omission. See
   Dominguez Benitez, 542 U.S. at 83; United States v. Johnson, 1 F.3d 296, 303–
   04 (5th Cir. 1993) (“[T]he district court’s variance from the procedures set
   forth in Rule 11 . . . could not reasonably be deemed to have affected [the
   defendant’s] substantial interests when viewed in light of all that [he] knew
   and understood[.]”). Orellana-Hernandez thus fails to carry his burden of
   showing that the district court’s error affected his substantial rights. See
   Puckett, 556 U.S. at 135.
                                                                AFFIRMED.




                                         3